24 F.3d 252NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Rhonda G. WARD, Plaintiff-Appellant,v.POSTMASTER GENERAL, Defendant-Appellee.
No. 93-15196.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 18, 1994.Decided May 2, 1994.

Before:  WALLACE, Chief Judge, and POOLE and CANBY, Circuit Judges.


1
MEMORANDUM*


2
We affirm for the reasons stated by the district court.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3